Citation Nr: 0404814	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to a disability rating in excess of 10 
percent for a service-connected postoperative avulsion 
fracture of the left tibial spine, prior to March 27, 2002.

3.  Entitlement to a disability rating in excess of 20 
percent for a service-connected postoperative avulsion 
fracture of the left tibial spine, from March 27, 2002, 
forward.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that continued a 10 percent 
disability rating for the veteran's service-connected 
postoperative avulsion fracture of the left tibial spine and 
denied entitlement to service connection for a skin disorder, 
to include as secondary to Agent Orange exposure.

During the pendency of this appeal, by rating action of the 
RO dated in July 2003, the disability rating for the 
veteran's service-connected postoperative avulsion fracture 
of the left tibial spine was raised to 20 percent under 
Diagnostic Code 5257, effective March 27, 2002.  A separate 
evaluation of 10 percent was awarded under Diagnostic Code 
5010-5260 for post-traumatic arthritis of the left knee, 
effective March 27, 2002, and the veteran has not appealed 
this determination.   

The issue of entitlement to service connection for a skin 
disorder, to include as secondary to Agent Orange exposure, 
will be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Prior to March 27, 2002, the postoperative residuals of 
the avulsion fracture of the left tibial spine are manifested 
by a marked knee disability.

2.  From March 27, 2002, forward, the postoperative residuals 
of the avulsion fracture of the left tibial spine are 
manifested by no more than moderate instability.




CONCLUSIONS OF LAW

1.  Prior to March 27, 2002, the criteria for an evaluation 
of 30 percent, and not higher, for postoperative avulsion 
fracture of the left tibial spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.71, Diagnostic Code 5262 (2003).

2.  From March 27, 2002, forward, the criteria for an 
evaluation in excess of 20 percent for postoperative avulsion 
fracture of the left tibial spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 4.7, 4.71, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a letter 
to the veteran from the RO dated in April 2001 and the 
discussions in the September 2001 and July 2003 rating 
decisions, the February 2002 Statement of the Case (SOC), and 
the July 2002 and July 2003 Supplemental Statements of the 
Case (SSOC).  The April 2001 letter also advised the veteran 
to tell VA about any additional information or evidence he 
wanted VA to attempt to obtain for him.  This letter was 
issued prior to initial adjudication, thus the veteran was 
provided the requisite notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the requirements of VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The notification letter sent to the veteran in April 2001 
also properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the RO told the veteran that he should 
submit additional evidence within 60 days, he was also told 
that in order to be considered for the earliest effective 
date based on the current claim, any evidence submitted 
should be received by the RO within one year of the date of 
the letter.  Additionally, an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available service 
medical records and post-service VA  treatment records.  He 
has not identified any private treatment records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA examinations in August 
2001 and May 2003.  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent possible.

Increased rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40 (2003).  
As  regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

In January 1972, the RO granted the veteran service 
connection for an avulsion fracture of the tibial spine of 
the left knee and assigned a 10 percent disability rating for 
impairment of the tibia and fibula with a slight knee 
disability, pursuant to  Diagnostic Code 5262.  Under this 
criteria, impairment of the tibia and fibula manifested by 
nonunion, with loose motion and requiring a brace, warrants a 
40 percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  Malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

In February 2001, the veteran submitted a claim for an 
increased rating for his service-connected avulsion fracture 
of the tibial spine of the left knee.

A VA examination report dated in August 2001 shows that the 
veteran reported that his left knee would give out as a 
result of his service-connected disability.  Physical 
examination revealed range of motion from 0 to 95 degrees 
with pain at 90 degrees of flexion.  McMurray's and Lachman's 
sign were negative.  The patella was freely movable but had 
extreme roughness on its lateral edge around it.  There was 
tenderness in the medial joint line consistent with synovitis 
and 4+ crepitus consistent with degenerative joint disease.  
The veteran reported being only able to walk about 20 minutes 
leisurely and then needing to rest.  He noted that his 
employment as an inspector in a manufacturing plant required 
that he do a lot of walking, which was becoming progressively 
more difficult.  He did not use prescription medication but 
instead used Tylenol for relief.  The examiner noted that the 
veteran was developing considerable disability of the left 
knee secondary to post-traumatic and post-surgical arthritis 
and synovitis.  The impression, in pertinent part, was status 
post open reduction and internal fixation of what was assumed 
to be a tibial plate compression fracture on the medial side 
of the left knee; severe secondary post traumatic arthritis 
and synovitis; mild atrophy of the left thigh and calf 
resulting in weakness; and intermittent giving way of the 
left knee, interpreted as being due to disuse weakness in the 
thigh muscle.

In September 2001, the RO continued the 10 percent disability 
rating for the veteran's service-connected postoperative 
avulsion fracture of the left tibial spine.

A VA examination report dated in May 2003 shows that the 
veteran reported that his left knee had continued to bother 
him, particularly when he would squat.  He would get popping 
and grating.  The knee was a little lax when compared to the 
opposite side and the pain was mostly subpatellar.  Physical 
examination revealed a well healed slightly curved anterior 
medial scar measuring 9 centimeters.  With the knee in full 
extension, valgus stress was stable and when flexed 30 
degrees, there was a 1/2+ laxity.  There was also 1/2+ 
anterior drawer.  This incurred some laxity of the anterior 
cruciate ligament.  The veteran had grating and popping as 
the knee was taken through his normal range of motion, which 
was from zero degrees of extension to 95 degrees of flexion, 
at which time any attempt to flex further resulted in the 
complaint of severe pain.  Most of the pain was subpatellar.  
There was no effusion. X-rays revealed significant 
osteoarthritis.  The diagnosis was status following repairs 
of an anterior tibial spine fracture and other problems with 
the left knee with progressive osteoarthritis, limitation of 
motion, and continued significant pain.  There was increased 
fatigability of this knee and weakness of the quadriceps 
mechanism.  The pain was the principle problem, but laxity of 
the anterior cruciate ligament played a role.

In July 2003, the RO determined that the veteran's service-
connected postoperative avulsion fracture of the left tibial 
spine warranted a disability rating of 20 percent for 
moderate instability of the knee, pursuant to Diagnostic Code 
5257, effective March 27, 2002.  Under Diagnostic Code 5257, 
the next higher, or 30 percent disability rating, is 
warranted for severe instability of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  As noted above, in 
July 2003 the RO also assigned a separate evaluation of 10 
percent for post-traumatic arthritis of the left knee 
pursuant to Diagnostic Code 5010-5260, effective March 27, 
2002, and the veteran did not appeal this rating.  

In examining the evidence in this case dated prior to March 
27, 2002, the Board concludes that the findings approximate 
the criteria for the assignment of a 30 percent disability 
rating under Diagnostic Code 5262, for a marked knee 
disability.  See 38 C.F.R. § 4.7, 4.40, 4.45 (2003).  For 
example, the veteran had pain at 90 degrees of flexion of the 
knee; there was tenderness in the medial joint line 
consistent with synovitis and 4+ crepitus consistent with 
degenerative joint disease; and the examiner noted that the 
veteran was developing considerable disability of the left 
knee secondary to post-traumatic and post-surgical arthritis 
and synovitis.  Mild atrophy of the left thigh and calf 
resulting in weakness and intermittent giving way of the left 
knee were also demonstrated.  Accordingly, the assignment of 
a 30 percent rating, and not higher, is warranted under 
Diagnostic Code 5262, prior to March 27, 2002.  Extension of 
the knee was full, i.e., to 0 degrees; therefore, a higher 
rating is not warranted under Diagnostic Code 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  

From March 27, 2002, forward, the veteran's left knee 
disability was rated under different criteria.  As discussed 
above, the RO assigned a 20 percent rating under Diagnostic 
Code 5257 and a separate 10 percent rating under Diagnostic 
Code 5010-5260, for a combined rating of 30 percent.  With 
respect to Diagnostic Code 5257, the Board concludes that the 
findings do not approximate the criteria for the assignment 
of a 30 percent disability rating.  The veteran has not 
demonstrated severe subluxation or lateral instability of the 
left knee.  Specifically, he was shown to have 1/2+ laxity of 
the left knee and 1/2+ anterior drawer with only some laxity 
of the anterior cruciate ligament in May 2003.  As Diagnostic 
Code 5257 is not predicated upon loss of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  As noted above, the 
veteran has not appealed the assignment of the award of 
service connection for post traumatic arthritis of the left 
knee, evaluated as 10 percent disabling.

Accordingly, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected postoperative avulsion 
fracture of the left tibial spine under Diagnostic Code 5257 
from March 27, 2002, forward.  The benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b) is not for application  
as the evidence for and against the claim is clearly not in 
equipoise.  

The Board has considered whether separate ratings under 
Diagnostic Codes 5010-5260, 5257, and 5262 for the veteran's 
left knee disability are warranted at any time during the 
appeal period.  However, he has already been awarded separate 
disability ratings based upon limitation of motion and 
instability, effective from March 27, 2002.  As Diagnostic 
Code 5262 contemplates slight, moderate, or marked knee 
disability, this would encompasses limitation of motion and 
instability.  Assigning separate ratings under Diagnostic 
Code 5626 and Diagnostic Codes 5010 and 5257 would constitute 
compensation for the same symptomatology under different 
diagnostic codes; therefore, it would be prohibited under 
38 C.F.R. § 4.14.  Additionally, in view of the foregoing, 
the veteran is already in receipt of a 30 percent rating for 
his left knee during the entire appeal period, and there have 
been no findings of nonunion of the tibia and fibula with 
loose motion requiring a brace in order to warrant the 
assignment of a 40 percent rating under Diagnostic Code 5262 
at any time.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
Schedular criteria are inadequate to evaluate the veteran's 
postoperative avulsion fracture of the left tibial spine so 
as to warrant referral to the RO for consideration of an 
assignment of a greater evaluation on an extra-schedular 
basis.  In this regard, there is no showing that the 
disability has resulted in any, let alone marked interference 
with employment, and there is no showing that the veteran's 
postoperative avulsion fracture of the left tibial spine has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  The veteran is gainfully 
employed as an inspector in a manufacturing plant and has not 
reported being hospitalized for treatment of his left knee.  
In the absence of evidence such factors, the Board finds that 
the criteria for submission for assignment of assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Prior to March 27, 2002, entitlement to a disability rating 
of 30 percent, and not higher, for a service-connected 
postoperative avulsion fracture of the left tibial spine 
under Diagnostic Code 5262 is granted, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.

From March 27, 2002, forward, entitlement to a disability 
rating in excess of 20 percent for a service-connected 
postoperative avulsion fracture of the left tibial spine 
under Diagnostic Code 5257 is denied.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim of 
entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.  VA's duty to 
notify and assist has been significantly expanded to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).

Review of the veteran's service medical records shows that in 
February 1969 he was treated for a rash in the groin area.  
Evaluation revealed a raised pruritive area in the groin 
region with surrounding elevated lesions.  A two month 
history was indicated with the symptoms being worse lately.  
The diagnosis was tinea cruris.
A chronological record of medical care dated in March 1969 
shows that the veteran was diagnosed with tinea pedis.  A 
chronological record of medical care dated in June 1970 shows 
that he reported for treatment of an ulcerous sore on the 
left elbow.  

Subsequent to service, VA outpatient treatment records dated 
from September 2000 to July 2001 show that the veteran was 
treated for intermittent eczematous dermatitis and pruritis 
of the arms, legs, abdomen, flanks and chest.  In view of the 
foregoing, an examination should be undertaken prior to 
appellate consideration.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO must ask the veteran to 
identify all medical care providers who 
have evaluated or treated him for his 
skin disorder since his separation from 
service.  All  records of any treatment 
reported by the veteran that have not 
already been associated with the claims 
folder should be obtained.

2.  After the foregoing development has 
been accomplished, the veteran should be 
scheduled for a VA skin examination.  The 
examiner should be provided the claims 
folder prior to the examination, and 
should indicate in the examination report 
whether or not the claims folder ahs been 
reviewed.  Any diagnostic tests and 
special studies should be accomplished, 
if deemed to be necessary by the 
examiner.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any skin disorder 
found to be present.  The examiner should 
state whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that any current skin 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
herbicides and/or the in-service findings 
of skin problems.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  




3.  The RO should then review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
claim adjudication.

4.  Thereafter, the RO must readjudicate 
the veteran's claim of entitlement to 
service connection for a skin disorder, 
to include secondary to Agent Orange.  If 
the benefit sought on appeal remains 
denied, provide the veteran a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 


Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



